UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1389



SECURITIES & EXCHANGE COMMISSION,

                                                Plaintiff - Appellee,

          versus


CHARLES ZANDFORD,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-95-
2826-AMD)


Submitted:   October 22, 2004              Decided:   December 3, 2004


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Zandford, Appellant Pro Se. Susan Sholar McDonald, Jacob
H. Stillman, SECURITIES & EXCHANGE COMMISSION, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles   Zandford    appeals   the   district   court’s   order

granting the Securities and Exchange Commission’s (“SEC”) motion to

reinstate a partial grant of summary judgment following a remand

from the Supreme Court in SEC v. Zandford, 535 U.S. 813, 825

(2002).

            Following remand from the Supreme Court, the SEC filed a

motion to reinstate the district court’s order granting partial

summary judgment to it.          Zandford filed an opposition to that

motion, but failed to assert any substantive argument establishing

a material fact in dispute. Additionally, Zandford refused to make

such arguments at a telephonic status conference held by the

district court.   When offered the opportunity to present argument,

in fact, he abruptly terminated the call.           Zandford asserts that

there is a genuine issue of fact for the first time on appeal to

this court.     However, because Zandford refused to make these

arguments in the district court, despite encouragement from the

court to do so, Zandford failed to meet his burden in opposition to

summary judgment, Celotex Corp. v. Catrett, 477 U.S. 317, 324

(1986), and ultimately waived his right to appellate review, Muth

v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (stating that

issues raised for the first time on appeal generally will not be

considered absent plain error or a fundamental miscarriage of

justice).


                                   - 2 -
           Accordingly,   although   we   grant   Zandford’s   motion   to

supplement the record on appeal, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                - 3 -